 



Exhibit 10.9

         
Wells Fargo Bank, N.A.
       
Financial Products
       
Telephone: 1-877-240-0795
      (WELLS FARGO LOGO) [f31471f3147101.gif]

FIRST AMENDED AND RESTATED ISDA CONFIRMATION
This Amended and Restated ISDA Confirmation amends, restates and replaces that
certain ISDA Confirmation
dated as of April 26, 2005, originaly between party B and Wells Fargo Foothill,
inc., (“WFFI”) as assigned to
Party A pursuant to that certain Novation Agreement dated as of April 30, 2007
by and between Party A, Party B
and WFFI.

     
To:
  SMART Modular Technologies (WWH), Inc.
 
  4211 Starboard Drive
Fremont, CA 94538
Attention: Jack Pacheco
Telephone: (510) 624-8134
Fax;(510)360-8500
 
   
From:
  Wells Fargo Bank, N.A.
550 California Street
MAC A0112-121
San Francisco, CA 94104
Telephone: 1-877-240-0795
Fax: (415) 986-2604
 
   
Re:
  USD 40,000,000.00 Interest Rate Swap Transaction (31137)
 
   
Date:
  May 10, 2007

Ladies and Gentlemen:
The purpose of this letter agreement is to confirm the terms and conditions of
the transaction (“Transaction”) entered into between Wells Fargo Bank, N.A.
(“Party A”) and SMART Modular Technologies (WWH), Inc., an Other corporation
(“Party B”). This Transaction is effective at, and as of 12:01 a.m., California
time, on the Trade Date specified below.
The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.
(“ISDA”)), including the Annex to the 2000 ISDA Definitions (the “Definitions”),
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.
1. This Confirmation evidences a complete and binding agreement between Party A
and Party B as to the terms of the Transaction to which this Confirmation
relates. In addition, Party A and Party B agree to use all reasonable efforts to
promptly negotiate, execute and deliver a 1992 (ISDA Master Agreement (“Master
Agreement”), with such modifications as Party A and Party B will in good faith
agree. Upon the execution by Party A and Party B of such Master Agreement, the
Confirmation will supplement, form a part of, and be subject to Master
Agreement. Ail provisions contained or incorporated by reference in that Master
Agreement upon its execution will govern this Confirmation except as expressly
modified below. Until the parties hereto execute and deliver that Master
Agreement, this Confirmation, together with all other documents referring to the
master Agreement (each a “Confirmation”) confirming transactions (each a
‘Transaction”) entered into between us (notwithstanding anything to the contrary
in a Confirmation), shall supplement, form a part of, and be subject to a Master
Agreement as if we had executed an agreement in such form on the Trade Date of
the first such Transaction between us. In the event of any inconsistency between
the provisions of that Master Agreement and this Confirmation, this Confirmation
will prevail for (he purpose of this Transaction.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

     
Notional Amount:
  USD 40,000,000.00
Trade Date:
  April 26, 2005
Effective Date:
  April 28, 2005

Page 1 of 5



--------------------------------------------------------------------------------



 



     
Termination Date:
  April 28, 2010
 
   
Fixed Amounts
   
Fixed Rate Payer:
  Party B
Fixed Rate Payer
  The 1st day of each January, April, July, and October, beginning with July 1,
2005,
Payment Dates:
  continuing up to and including the Termination Date, subject to adjustment in
accordance
 
  with the designated Business Day Convention.  
Calculation Period:
  From the 1st day of each January, April, July, and October, up to the 1st day
of the
 
  following quarter, continuing until the Termination Date, subject to no
adjustment in
 
  accordance with the designated Business Day Convention. The first Calculation
Period
 
  will be April 28, 2005 to July 1 , 2005.
Fixed Rate:
  4.47%
Fixed Rate Day
   
Count Fraction:
  30/360 - Unadjusted
Business Day
   
Convention:
  Following
 
   
Floating Amounts
   
Floating Rate
   
Payer:
  Party A  
Floating Rate
Payer Payment
Dates:
  The 1st day of each January, April, July, and October, beginning with July 1,
2005, continuing up to and including the Termination Date, subject to adjustment
in accordance with the designated Business Day Convention.  
Calculation Period:
  From the 1st day of each January, April, July, and October, up to the 1st day
of the
 
  following quarter, continuing until the Termination Date, subject to no
adjustment in accordance with the designated Business Day Convention. The first
Calculation Period will be April 28, 2005 to July 1, 2005.
 
   
Floating Rate
   
Option:
  USD-LIBOR-BBA
Designated
   
Maturity:
  3 Month
Spread:
  None
Floating Rate Day
   
Count Fraction:
  30/360 - Unadjusted
Floating Rate for
   
Initial Calculation
   
Period:
  3.18688%
 
   
Reset Dates:
  The 1st day of each January, April, July, and October, subject to no
adjustment in
 
  accordance with the designated Business Day Convention. The first Reset Date
is April
 
  28, 2005.
Rate Cut-off Date:
  Not Applicable
Method of Averaging:
  Not Applicable.
Compounding:
  Not Applicable.
Business Day
   
Convention:
  Following
 
   
Business Days:
  New York City  
Credit Support Document:
  (i) the Loan Documents, as the same may be amended,supplemented, modified,
 
  renewed, replaced, consolidated, restated, substituted or extended from time
to time, as
 
  defined in the Loan Agreement; and
 
   
 
  (ii) the Loan Agreement as defined herein , as the same may be amended,
supplemented,
 
  modified, renewed, replaced, consolidated, restated, substituted or extended
from time to
 
  time.
 
   
 
  For purpose of this Confirmation, the Loan Agreement shall have the following
meaning:

Page 2 of 5



--------------------------------------------------------------------------------



 



     
 
  “Loan Agreement” means that certain Second and Amended Loan and Security
Agreement dated April 30, 2007 by and among Smart Modular Technologies, inc.,
Smart Modular Technologies (Europe) Limited, and Smart Modular Technologies
(Puerto Rico) Inc., as Borrowers, the other Obligors named therein, the Lenders
that are signatories thereto, as the Lenders and Party A as the Arranger,
Administrative Agent and Security Trustee as amended, supplemented or modified
from time to time.
 
   
Credit Support Provider
   
for Party B:
  All “Guarantors”, as defined in the Loan Agreement.
 
   
Account Details:
   
Payments due to Party A:
  Settlement instructions to be provided.
 
   
Payments due to Party B:
  Settlement instructions to be provided.
 
   
Calculation Agent:
  Party A

3. Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign one copy of this telecopy
Confirmation and returning it to us by telecopier to:
Weils Fargo Bank, N.A.
Attention: Documentation Group
Fax: (415)986-2604
4. Each party represents to the other party hereto that (i) it is not acting as
a fiduciary or a financial or investment advisor for the other party; (ii) it is
not relying upon any advice, counsel or representations (whether written or
oral) of the other party other than the representations expressly set forth in
the Master Agreement, any Credit Support Document and herein; (iii) the other
party hereto has not given to it any advice or counsel as to the expected or
projected success, return, performance, result, consequence or benefit (either
legal, regulatory, tax, financial, accounting, or otherwise) of this
Transaction; (iv) it has consulted with its own legal, regulatory, tax,
business, investment financial and accounting advisors to the extent it has
deemed necessary and has made its own investment, hedging, and trading decisions
(including decisions regarding the suitability of this Transaction) based upon
its own judgment and upon arty advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party hereto; (v) it has
determined that the rates, prices, or amounts and other terms of this
Transaction in the indicative quotations (if any) provided by the other party
hereto reflect those in the relevant market for similar transactions, and all
trading decisions have been the result of arms length negotiations between the
parties; (vi) it is entering into this Transaction with a full understanding of
all of the terms, conditions and risks thereof (economic and otherwise), and it
is capable of assuming and willing to assume (financially and otherwise) those
risks; and (vii) it is a sophisticated investor.

Page 3 of 5



--------------------------------------------------------------------------------



 



5. This Confirmation will be governed by and construed in accordance with the
laws of the State of New York without reference to choice of law doctrine.
Yours sincerely,

          WELLS FARGO BANK, N.A,    
 
       
By:
  /s/ Mark Khalil    
Name:
 
 
Mark Khalil    
Its:
  Authorized Signatory     Accepted and confirmed as of the Trade Date:    
 
        SMART MODULAR TECHNOLOGIES (WWH), INC.    
 
       
By:
  /s/ Jack Pacheco    
 
       
Name:
  Jack Pacheco    
Its:
  Vice President & CFO    

Page 4 of 5



--------------------------------------------------------------------------------



 



Schedule I for Transaction 31137:
Net Cash Flows

                  Start Date   End Date   Rate Fix Date   Payment Date  
Notional
04/28/2005
  07/01/2005   04/26/2005   07/01/2005   USD 40,000,000.00
07/01/2005
  10/01/2005   08/29/2005   10/03/2005   USD 40,000,000,00
10/01/2005
  01/01/2006   09/29/2005   01/03/2006   USD 40,000,000.00
01/01/2006
  04/01/2006   12/29/2005   04/03/2006   USD 40,000 ,000.00
04/01/2006
  07/01/2006   03/30/2006   07/03/2006   USD 40,000,000.00
07/01/2006
  10/01/2006   06/29/2006   10/02/2006   USD 40,000,000.00
10/01/2006
  01/01/2007   09/28/2006   01/02/2007   USD 40,000,000,00
01/01/2007
  04/01/2007   12/28/2006   04/02/2007   USD 40,000,000.00
04/01/2007
  07/01/2007   03/29/2007   07/02/2007   USD 40 ,000,000.00
07/01/2007
  10/01/2007   06/28/2007   10/01/2007   USD 40,000,000.00
10/01/2007
  01/01/2008   09/27/2007   01/02/2008   USD 40,000,000.00
01/01/2008
  04/01/2008   12/28/2007   04/01/2008   USD 40,000,000.00
04/01/2008
  07/01/2008   03/28/2008   07/01/2008   USD 40,000,000.00
07/01/2008
  10/01/2008   06/27/2006   10/01/2008   USD 40,000,000.00
10/01/2008
  01/01/2009   09/29/2008   01/02/2009   USD 40,000,000.00
01/01/2009
  04/01/2009   12/30/2008   04/01/2009   USD 40,000 ,000. 00
04/01/2009
  07/01 /2009   03/30/2009   07/01/2009   USD 40,000,000.00
07/01/2009
  10/01/2009   06/29/2009   10/01/2009   USD 40,000,000.00
10/01/2009
  01/01/2010   09/29/2009   01/04/2010   USD 40,000,000.00
01/01/2010
  04/01/2010   12/30/2009   04/01/2010   USD 40,000,000.00
04/01/2010
  04/28/2010   03/30/2010   04/28/2010   USD 40,000,000.00

Page 5 of 5